Title: To James Madison from Andrew Parks, 26 March 1807
From: Parks, Andrew
To: Madison, James



Dear Sir,
Baltimore 26th. March 1807

I shall send one of your Pipes of Wine to Fredericksburg by the first safe Vessel going there, directed according to your instruction to the care of Mr. Stone.  The other you will receive by the Alexa. Packet Capt. Wilkison.
Before I received your Letter, I had Entered your Wine, with some others that came in the same Vessel and Bonded for the duties, which are Payable in twelve months.  I have inclosed you a copy of the Entry for yours, which you will please qualify for at the Collectors Office in your district, at any convenient time within the year, and return it to me.  It’s requisite I should deliver it to the Collector here, to cancel an Agents Bond it was necessary for me to give.  With respectful Compts. to Mrs. Madison, I am yr very Obt. Hbl. Servt.

Andw. Parks

